Case 2:19-cv-05637-LDH-RLM Document 38 Filed 10/27/20 Page 1 of 1 PageID #: 1171
 ROANNE L. MANN                                DATE:    October 27, 2020
 UNITED STATES MAGISTRATE JUDGE                START: 3:00 p.m.
                                               END:     3:35 p.m.

 DOCKET NO:          19-cv-5637 (LDH)
 CASE: ABH Nature's Products, Inc. et al v. Supplement Manufacturing Partner, Inc. et. al.


 G    INITIAL CONFERENCE                             G   OTHER/CHEEKS HEARING
 G    DISCOVERY CONFERENCE                           G   FINAL/PRETRIAL CONFERENCE
 G    SETTLEMENT CONFERENCE                          G   TELEPHONE CONFERENCE
 X    MOTION HEARING                                 G   INFANT COMPROMISE HEARING

 PLAINTIFF
                                                                 ATTORNEY
                                                  James Murphy, Counterdefendant Jahirul Islam
                                                  also present




 DEFENDANT
                                                                    ATTORNEY




 G   FACT DISCOVERY TO BE COMPLETED BY
 G   SETTLEMENT CONFERENCE SCHEDULED FOR_
 G    JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY ____________________
 G    PL. TO SERVE DEF. BY:__________ DEF. TO SERVE PL. BY:____________

 RULINGS:      PLEASE TYPE THE FOLLOWING ON DOCKET SHEET

 Ex parte hearing held on Mr. Murphy’s [35] motion to withdraw. Counsel confirms that his
 firm does not assert a lien. The Court informs Mr. Islam that an entity cannot appear in
 federal court without counsel and that plaintiffs’ failure to retain new counsel will result in
 dismissal of plaintiffs’ claims and default judgment against the entity counterclaim defendants.

 For the reasons stated on the record, counsel’s motion to withdraw is granted. By November
 3, 2020, defendants must file a letter advising whether they consent to stay the case to permit
 plaintiffs to retain new counsel, and, if so, for how long.
